Mb. Chief Justice Quiñones,
after making the above statement of facts, delivered the opinion of the court.
The findings of fact and conclusions of law upon which the decision is based are accepted.
In view of article 395 of the Mortgage Law, the Judicial Order of April 4, 1899, and other provisions of the Civil Code in force in this Island, applicable to the case, we adjudge that we should affirm and do affirm the decision appealed from, with costs against appellant.
Justices Hernández, Figueras, Sulzbacher and MacLeary concurred.